 



EXHIBIT 10.9
EMPLOYMENT AGREEMENT
     THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of
the first day of February, 2007 (the “Effective Date”) by and between Stanley H.
Schneider, a resident of New York, New York (the “Executive”), and The Orchard
Enterprises, Inc., a New York corporation (the “Company”).
RECITALS
     The Company desires to employ the Executive and the Executive agrees to
serve in the employ of the Company, all on the terms and conditions hereinafter
provided.
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
herein contained, the receipt and sufficiency of which the parties hereby
acknowledge, the parties hereby agree as follows:
ARTICLE I
EMPLOYMENT
     1.1 Employment. The Company hereby employs the Executive and the Executive
hereby accepts employment by the Company upon the terms and conditions contained
in this Agreement.
     1.2 Office and Duties. The Executive shall serve the Company as General
Counsel, and shall perform such executive duties as are customarily performed in
such position and shall perform such other duties and assume such other
positions with the Company or any of its affiliates as may be from time to time
reasonably assigned to him by the Chief Executive Officer or his designee or the
Board of Directors as applicable of the Company or his, its or their designee
(collectively the “Board”).
     1.3 Commitment. Throughout the term of this Agreement, the Executive shall
diligently and faithfully devote his best full-time efforts to the performance
of his duties hereunder in a manner that will further the business and interests
of the Company. Except as otherwise expressly set forth in this Section 1.3, the
Executive may not engage in any other business for his own account or accept
employment from or serve on the boards of directors of, or hold any other
offices or positions in, other companies or organizations without the prior
written approval of the Board; provided, however, that the Executive may make
passive equity investments in other companies or organizations subject to the
terms of Section 2.1 and the Executive may engage in charitable, civic or
community activities that do not interfere with his duties to the Company.
     1.4 Term. The term of this Agreement shall commence on the Effective Date
and shall continue for a period of 24 months until January 31, 2009 (the
“Initial Term Date”), unless earlier terminated in accordance with Section 1.6.
Thereafter the term of this Agreement may, upon the mutual written agreement of
the parties, be

 



--------------------------------------------------------------------------------



 



extended year to year for additional 12 month periods until terminated in
accordance with Section 1.6. The period of time between the commencement and
termination of this Agreement is referred to herein as the “Term.”
     1.5 Compensation.
          (a) Salary. Effective as of the date hereof, and for the first
7 months of the Agreement, the Company shall pay the Executive as compensation a
base salary of $225,000 per year. The Board shall review the Executive’s
performance during the summer of 2007 and shall, upon the finding of
satisfactory performance, increase the Executive’s salary to $235,000 annually
effective September 1, 2007. The Executive will receive another performance
review by the Board during the summer of 2008, and will, upon finding of
satisfactory performance, receive and increase in annual base salary to at least
$250,000. The Board shall have sole discretion to determine whether the
Executive performance merits any raise in the salary. The salary for each year
shall be paid by the Company in accordance with the regular payroll practices of
the Company.
          (b) Discretionary Bonus. The Board shall review the Executive’s and
the Company’s performance annually, and shall have the sole discretion and
authority to determine whether such performance merits a discretionary bonus
payable to the Executive. Such bonus shall be paid in accordance with the
procedures established by the Board.
          (c) Other Benefits and Perquisites. Effective as of the date hereof,
and for the remainder of the Term, the Executive shall be entitled to
participate in any major medical health plan (including dental family coverage)
at the Company’s expense and receive such additional benefits, if any, under any
plan or arrangement made available from time to time to other senior management
executives by the Company in the sole discretion of the Chief Executive Officer
or the Board, subject to and on a basis consistent with the terms, conditions
and overall administration of any such plan or arrangement (each, a “Company
Health Plan”); provided, that in lieu of participating in any Company Health
Plan, the Executive shall be entitled to procure his own comparable health
insurance or enroll in a comparable third party health plan and the Company
shall reimburse the Executive for the expense of obtaining such insurance or
enrolling in such plan in an amount not to exceed the greater of the premiums
that would have been paid by the Company for providing the Executive with such
Company Health Plan or for participation in the Sony BMG COBRA plan offered to
the Executive.
          (d) Intentionally Omitted
          (e) Bonus Option, Profit Sharing Plan or Stock Option Plan. Effective
as of the date hereof and for the remainder of the Term, the Executive shall be
entitled to participate in any bonus option or profit sharing plan, if any, made
available from time to time to other senior management executives by the Company
in the sole discretion of the Chief Executive Officer or the Board, subject to
and on a basis

-2-



--------------------------------------------------------------------------------



 



consistent with the terms, conditions and overall administration of any such
arrangement or plan
          (f) Vacations and Sick Leave. Effective as of the date hereof, and for
the remainder of the Term, the Executive shall be entitled to the maximum number
of paid absence and leave days (“PAL Days”) permitted under the Company’s PAL
policy in effect from time to time (but not less than an aggregate of four weeks
paid vacation and/or sick days per year). Such PAL Days shall be administered
pursuant to the regular policies of the Company. PAL Days that are not used by
the Executive in any calendar year will not be carried forward except as
expressly provided by the PAL Day policy of the Company. The Executive shall not
be entitled to any payment or other compensation for any unused PAL Days as of
the end of any calendar year or at the end of the Term.
          (g) Payment and Reimbursement of Expenses. Effective as of the date
hereof, and for the remainder of the Term, the Company shall pay or reimburse
the Executive for all reasonable travel, entertainment and other expenses
incurred by the Executive in performing his obligations under this Agreement;
provided, that the Executive properly accounts therefore in accordance with the
regular expenses reimbursement policies of the Company. In addition, the Company
shall reimburse the Executive for the following professional expenses: (i) NYSBA
dues, (ii) applicable attorney registration fees, and (iii) pre-approved
continuing legal education expenses; provided, that the Executive properly
accounts therefore in accordance with the regular expenses reimbursement
policies of the Company.
     1.6 Termination
          (a) Death or Disability. This Agreement shall immediately terminate
upon the death of the Executive. The Company may terminate this Agreement for
Disability. A “Disability” shall exist if a physician, selected in good faith by
the Board and reasonably acceptable to Executive’s family or legal guardian,
reasonably determines that, because of ill health, physical or mental
disability, or any other medical reason beyond the Executive’s control, and
notwithstanding reasonable accommodations made by the Company, the Executive is
unable to perform the essential functions of the Executive’s position for a
period of 90 or more consecutive days or an aggregate of 180 or more days during
any 12 month period during the Term.
          (b) Cause. The Company may terminate the Executive’s employment
hereunder by written notice given to the Executive for Cause or without Cause.
Termination for “Cause” shall mean termination because: (i) Executive has
intentionally committed an act of dishonesty, embezzlement, fraud or theft in
his relations with the Company in such a manner as to cause material loss,
damage or injury to or otherwise to materially endanger the business, property,
reputation or employees of the Company, (ii) Executive has repeatedly abused
alcohol or drugs in a manner materially adversely affecting his job performance,
(iii) Executive has been found guilty of or has plead nolo contendere to the
commission of a felony offense involving dishonesty; or (iv) Executive has
caused material loss, damage or injury to or otherwise

-3-



--------------------------------------------------------------------------------



 



materially endangered the property, reputation or employees of the Company due
to his act(s) of gross negligence; (v) insubordination or other willful
violation of a material oral directive or a material written policy of the
Company; or (vi) breach of any material provision of this Agreement; provided,
however, that the occurrence of item (v) or (vi) of this Section 1.6(b) shall
not constitute Cause unless the Board notifies the Executive thereof in writing,
specifying in reasonable detail the nature of such occurrence and stating that
it is grounds for Cause, and unless the Executive fails to cure such occurrence
within 10 days after notice is given under this Agreement. If the Board
reasonably determines in good faith that the Executive has failed to cure the
conditions which are grounds for Cause under item (v) or (vi) of this
Section 1.6(b) within 10 days after such notice is given, the Board will provide
the Executive with notification of such determination and allow the Executive to
respond and to defend himself before the Board of Directors within a reasonable
time (not to exceed 10 days) after such notification. After which, the Board of
Directors will make a reasonable and good faith determination as to whether the
Executive has cured the conditions which are grounds for Cause.
          (c) Good Reason. The Executive may terminate his employment hereunder
by written notice given to the Company for Good Reason or without Good Reason.
For purposes of this Agreement, “Good Reason” shall mean any material breach of
this Agreement by the Company, including without limitation: (i) any reduction
in the Executive’s Base Salary; (ii) the Company requires the Executive to be
based at an office or location other than the principal office of the Company
located within a 50 mile radius of New York, New York, except for travel
reasonably required in the performance of the Executive’s responsibilities; or
(iii) the Company requests the Executive’s resignation other than for Cause;
provided, however, that a material breach of this Agreement by the Company shall
not constitute Good Reason unless the Executive notifies the Company in writing
of the breach, specifying in reasonable detail the nature of the breach and
stating that such breach is grounds for Good Reason, and unless the Company
fails to cure such breach within 10 days after such notice is sent or given
under this Agreement.
          (d) Date of Termination. Except as otherwise specifically and
expressly provided in this Agreement, “Date of Termination” shall mean the
actual effective date of any termination of this Agreement. If the Company
terminates the Executive for Cause or the Executive terminates for Good Reason,
the Date of Termination shall be the close of business on the day that is the
tenth business day after written notice is given in accordance with
Section 1.6(b) or Section 1.6(c), as applicable, unless cured by the Company or
cured or successfully defended by the Executive, as applicable. If the Agreement
is terminated because of the Executive’s death, the Date of Termination shall be
the date of the Executive’s death. If the Company terminates for Disability or
without Cause, the Date of Termination shall be the close of business on the day
that is the ninetieth day after written notice is received by the Executive in
accordance with Section 1.6(a) or Section 1.6(b), as applicable. If the
Executive terminates without Good Reason, the Date of Termination shall be the
close of business on the day that is the tenth business day after written notice
is received

-4-



--------------------------------------------------------------------------------



 



by the Company in accordance with Section 1.6(c), unless the Company, in its
sole discretion, elects an earlier Date of Termination within such 10-day
period.
     1.7 Compensation During Disability or Upon Termination.
          (a) During Disability. During any period that the Executive fails to
perform his duties hereunder because of ill health, physical or mental
disability, or any other reason beyond his control, he shall continue to receive
his Salary and benefits pursuant to Section 1.4 until the Date of Termination.
          (b) Termination for Disability. If the Company shall terminate the
Executive’s employment for Disability, the Company’s obligation to pay the
Executive’s Salary and benefits pursuant to Section 1.4 shall terminate, except
that the Company shall pay and provide the Executive accrued but unpaid Salary
and benefits pursuant to Section 1.4 through the Date of Termination.
          (c) Death of Executive. If the Executive dies prior to the expiration
of the Term, then the Executive’s employment and other rights and obligations
under this Agreement shall automatically terminate and all Salary and benefits
to which the Executive is or would have been entitled pursuant to Section 1.4
shall terminate as of the Date of Termination.
          (d) Termination For Cause or Without Good Reason. If the Company shall
terminate the Executive’s employment for Cause or if the Executive shall
terminate his employment without Good Reason, then the Company’s obligation to
pay the Executive’s Salary and benefits pursuant to Section 1.4 shall terminate
on the Date of Termination and the Company shall pay the Executive his accrued
but unpaid Salary and benefits pursuant to Section 1.4 through the Date of
Termination.
          (e) Termination Without Cause or For Good Reason. If at any time
during the Term, the Company shall terminate the Executive’s employment without
Cause or if the Executive shall terminate his employment for Good Reason, then
the Company shall pay to the Executive as severance pay the following amounts:
     (i) his then unpaid Salary, in accordance with the regular payroll
practices of the Company, through the Date of Termination at the rate in effect
as of the Date of Termination; and
     (ii) after the Termination Date, the Executive shall continue to receive
his Salary, in accordance with the regular payroll practices of the Company, at
the rate in effect as of the Date of Termination for the period from the Date of
Termination through the Initial Term Date.
If the Executive terminates his employment for Good Reason based upon a
reduction by the Company of the Executive’s Salary below the Base Salary, then
for purposes of this Subsection 1.7(e), the Executive’s Salary as of the Date of
Termination shall be deemed to be the Executive’s Salary immediately prior to
such reduction.

-5-



--------------------------------------------------------------------------------



 



If at the time the Company terminates the Executive’s employment without Cause
or the Executive terminates his employment for Good Reason, the Company has in
effect a welfare benefit plan that provides health care benefits for the
Company’s participating employees and their dependants (the “Health Care
Coverage”), then the Executive shall have the right under the “COBRA” provisions
of federal law to elect to continue the Health Care Coverage, and, if the
Executive so elects, (1) the Company shall provide the Executive and his
eligible dependents with continued Health Care Coverage for the period from the
Date of Termination through the last day of the month that the Company is
obligated to continue the Executive’s Salary pursuant to this Subsection 1.7(e)
and (2) the Company shall pay 100% of the cost of such Health Care Coverage
during this period. At the end of such period, the Executive and his eligible
dependents may continue the Health Care Coverage, at their sole expense, to the
extent (if any) and in the manner provided by the “COBRA” provisions of federal
law. For purposes of determining the maximum period of continued Health Care
Coverage under “COBRA,” the date of the qualifying event shall be the Date of
Termination.
ARTICLE II
RESTRICTIVE COVENANTS
     2.1 Non-Competition. Except as otherwise expressly set forth in
Section 1.3, during the Term and for a period of 24 months after the Date of
Termination (the “Restriction Period”), regardless of the date, cause or manner
of termination, the Executive shall not, in any manner, directly or indirectly,
without the prior written consent of the Company:
     (a) become an officer, employee, director, agent, representative or
consultant of another Person (as defined below);
     (b) have a proprietary interest in another Person; or
     (c) engage in any business as an individual on the Executive’s own account
or as an independent contractor, consultant, partner or joint venture, that
competes with the Company with regard to the Company Business (as defined below)
in the following territories (collectively, the “Territory”):
     (i) New York County, New York or anywhere within a 100 mile radius of New
York County, New York;
     (ii) the State of New York,
     (iii) any state other than the State of New York in which the Company does
business and in which Executive worked for the Company; and
     (iv) any foreign country in which the Company does business;

-6-



--------------------------------------------------------------------------------



 



provided, however, that nothing contained herein shall be interpreted to limit
the Executive’s right or ability to engage in any business or enterprise engaged
in any aspect of the music or entertainment industry other than the Company
Business; provided, further, that notwithstanding the foregoing, the Executive
shall be free, without such written consent of the Company, to purchase or hold
as an investment up to 5% of the outstanding stock or other securities of any
corporation that has its securities publicly traded on any nationally recognized
securities exchange or over-the-counter market. For purposes of this Agreement,
“Company Business” shall mean the business of buying, licensing, acquiring in
any manner, selling, distributing, marketing, promoting and otherwise
exploiting, by any means, music sound recordings, masters, music publishing
rights, and any other business or operations actually being performed by the
Company on the Termination Date. For purposes of this Agreement, the term
“Person” shall mean an individual, corporation, limited liability company,
limited partnership, general partnership, joint stock company or association,
joint venture, association, company, trust, bank, trust company, land trust,
common law trust, business trust or other entity and any government and agency
and political sub-division thereof.
     2.2 Non-solicitation of Employees. During the Term and the Restriction
Period, the Executive shall not in any manner, directly or indirectly, as an
individual on his own account or as an independent contractor, consultant,
partner or joint venturer, or as an employee, representative or agent of another
Person, or as an officer, director, owner or shareholder of such other Person,
or otherwise (a) solicit, induce or encourage or attempt to solicit, induce or
encourage, any employee of the Company to leave the Company, (b) hire any
employee of the Company or (c) otherwise interfere with the Company’s employment
relationship with any employee. The word “employee” in this Section 2.2 means
any person who is or was employed by the Company or any of its affiliates at the
time of, or within 180 days prior to, such solicitation, inducement,
encouragement, hiring or interference.
     2.3 Non-solicitation of Customers. During the Term and the Restriction
Period, the Executive shall not in any manner, directly or indirectly, as an
individual on his own account or as an independent contractor, consultant,
partner or joint venturer, or as an employee, representative or agent of another
Person, or as an officer, director, owner or shareholder of such other Person,
or otherwise, solicit, call upon or otherwise contact any customer of the
Company for the purpose of accepting, and shall not accept from any such
customer, any order for any products or services substantially the same as or
similar to products sold or services provided by the Company to any such
customer within the 180 day period prior to the date of any such solicitation,
call, contact or acceptance.
     2.4 Non-interference with Contract. During the Term and the Restriction
Period, other than in connection with, for the benefit of, or in furtherance of
the Company Business, the Executive shall not in any manner, directly or
indirectly, as an individual on his own account or as an independent contractor,
consultant, partner or joint venturer, or as an employee, representative or
agent of another Person, or as an officer, director, owner or shareholder of
such other Person, or otherwise, solicit, encourage or induce, or attempt to
solicit, encourage or induce, any vendor, supplier or

-7-



--------------------------------------------------------------------------------



 



other third party with whom the Company is doing business or has a contract as
of the Date of Termination, to terminate such vendor’s, supplier’s or other
third party’s business relationship or contract with the Company.
     2.5 Confidentiality. The Executive recognizes that, by virtue of the
Executive’s employment with the Company, the Executive will have access to
Confidential Information (as defined below) relating to the Company’s business.
The Executive agrees that such Confidential Information is a valuable asset, and
if it were to be known or used by others engaged in a similar business, it would
be harmful and detrimental to the Company’s interests. Accordingly, except as
may be required or appropriate for the performance of the Executive’s duties in
the normal course of business, or unless specifically authorized in writing by
the Board, the Executive shall not use or disclose, either during or after the
Term, any Confidential Information, except for any Confidential Information
required to be disclosed by law or to comply with a request by a court or
governmental authority (pursuant to a subpoena or otherwise), but only if the
Executive promptly notifies the Company of the required or requested disclosure
so the Company may seek a protective order to prevent disclosure of such
Confidential Information.
For purposes of this Agreement, “Confidential Information” shall mean any and
all information relating to the business, finances, customers, clients and
operations of the Company, whether obtained by or furnished to the Executive
before or after the date hereof, and regardless of the manner in which it is
obtained or furnished. Confidential Information does not include, however,
information which: (a) is or becomes generally available to the public other
than as a result of an impermissible disclosure by the Executive; (b) was known
by or made available on a non-confidential basis to the Executive prior to his
employment with the Company, or (c) becomes available to the Executive on a
non-confidential basis from a Person other than the Executive who is not known
by the Executive to be bound by a confidentiality agreement with or other
obligation of secrecy to the Company.
     2.6 Breach of Restrictive Covenants. The period of time during which the
Executive is prohibited from engaging in business practices pursuant to the
restrictive covenants set forth in Sections 2.1 through 2.4 shall be extended by
the length of time during which the Executive is in breach of any such covenant.
     2.7 Condition Precedent. The restrictive covenants set forth in
Sections 2.1 through 2.5 are essential elements of this Agreement, and, but for
the Executive’s agreement to comply with such covenants, the Company would not
have entered into this Agreement. Such covenants are for the benefit of the
Company and may be enforced by the Company and by any Person succeeding to the
business of the Company pursuant to a merger or purchase of all or substantially
all the assets or outstanding voting stock of the Company. Such covenants by the
Executive shall be construed as agreements independent of any other provision
contained in this Agreement, and the existence of any claim or cause of action
of the Executive against the Company, whether predicated on this Agreement or
otherwise, shall not constitute a defense to the enforcement by the Company of
such covenants.

-8-



--------------------------------------------------------------------------------



 



     2.8 Injunctive Relief. The Executive acknowledges that the services to be
rendered by Employee under this Agreement are extraordinary and unique and are
vital to the success of the Company, and that damages at law shall be an
insufficient remedy in the event that the Executive violates or threatens to
violate any of the terms of Sections 2.1 through 2.5, and the Company shall be
entitled, upon application to a court of competent jurisdiction, to obtain
injunctive relief (including temporary restraining orders) to enforce any or all
of the provisions of said sections, without being required to show any actual
damage or to post an injunction bond or other security. The foregoing injunctive
relief shall be in addition to any other rights and remedies available under
applicable laws.
     2.9 Disclosure of Works and Inventions/Assignment of Patents. The Executive
shall disclose promptly to the Company or its nominee any and all works,
inventions, discoveries and improvements authored, conceived or made by the
Executive during the Term and related to the Company Business and hereby assigns
and agrees to assign all his interest therein to the Company or its nominee.
Whenever requested to do so by the Company, the Executive shall execute any and
all applications, assignments or other instruments which the Company shall deem
necessary to apply for and obtain Letters Patent or Copyrights of the United
States or any foreign country or to otherwise protect the Company’s interest
therein. Such obligations shall continue beyond the termination of employment
with respect to such works, inventions, discoveries and improvements authored,
conceived or made by the Executive during the Term, and shall be binding upon
the Executive’s assigns, executors, administrators and other legal
representatives.
ARTICLE III
MISCELLANEOUS
     3.1 Notices. All notices, requests, demands and other communications
required or permitted under this Agreement and the transactions contemplated
herein shall be in writing or electronically and shall be deemed to have been
duly sent, given, made and received when personally delivered, or when sent by
confirmed telecopy or other electronic means or one business day after deposit
with a nationally recognized overnight courier, specifying next day delivery,
with written verification of receipt, addressed as set forth below:
If to the Executive:
Stanley H. Schneider
1 Dante Street
Larchmont, New York 10538
Fax: (914) 833-3864
Phone: (914) 833-3680

-9-



--------------------------------------------------------------------------------



 



If to the Company:
Joel Schoenfeld
Dimensional Associates
1091 Boston Post Road
Rye, New York 10580
Fax: (914) 921-4305
Phone: (914) 921-4197
Phone: (212) 201-9292
E-mail: joel@dimensionalassociates.com
With a copy to:
David M. Grimes
Reed Smith, LLP
599 Lexington Avenue, 28th Floor
New York, New York 10022
Phone: (212) 549-0240
Fax:      (212) 521-5450
Email: dgrimes@reedsmith.com
Any party may alter the address to which communications or copies are to be sent
by giving notice of such change of address in conformity with the provisions of
this section for the giving of notice, which shall be effective only upon
receipt.
     3.2 Severability. The provisions of this Agreement are independent of and
severable from each other, and no provision shall be affected or rendered
invalid or unenforceable by virtue of the fact that for any reason any other or
others of them may be invalid or unenforceable in whole or in part. If any
provision of this Agreement is held to be unenforceable for any reason, it shall
be adjusted rather than voided, if possible, in order to achieve the intent of
the parties to the extent possible.
     3.3 Entire Agreement; Amendment. This Agreement contains the entire
understanding between the parties hereto with respect to the subject matter
hereof and supersedes all prior and contemporaneous agreements and
understandings, inducements or conditions, express or implied, oral or written,
except as herein contained. This Agreement may not be modified or amended other
than by an agreement in writing executed by the parties hereto.
     3.4 Waiver. Neither the failure nor any delay on the part of either party
to exercise any right, remedy, power or privilege under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, power or privilege preclude any other or further exercise of the
same or of any other right, remedy power or privilege, nor shall any waiver of
any right, remedy, power or privilege with respect to any occurrence be
construed as a waiver of such right, remedy, power or privilege with respect to
any other occurrence.

-10-



--------------------------------------------------------------------------------



 



     3.5 Interpretation. The parties hereto acknowledge and agree that (i) each
party and each party’s counsel have reviewed and negotiated the terms and
provisions of this Agreement and have contributed to its revision, (ii) the rule
of construction to the effect that any ambiguities are resolved against the
drafting party shall not be employed in the interpretation of this Agreement,
and (iii) the terms and provisions of this Agreement shall be construed fairly
as to all parties hereto and not in favor of or against any party regardless of
which party was generally responsible for the preparation of this Agreement.
     3.6 Headings. The headings of paragraphs herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.
     3.7 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without giving effect to
principles of conflict of laws.
     3.8 Survival. The covenants and agreements of the parties set forth in
Section 1.6, Article II and Article III are of a continuing nature and shall
survive the expiration, termination or cancellation of this Agreement,
regardless of the reason therefore and in a manner consistent with the
applicable section.
     3.9 Binding Effect. This Agreement shall be binding upon and inure to the
benefit of and be enforceable by the parties hereto and their respective heirs,
personal representatives, successors and assigns, including any direct or
indirect successor by purchase, merger, consolidation or otherwise to all or
substantially all of the activities or assets of the Company. The Company shall
require and cause any successor (whether direct or indirect by purchase, merger,
consolidation or otherwise) to all or substantially all, of the business or
assets of the Company, by written agreement in form and substance satisfactory
to the Executive, expressly to assume and agree to perform this Agreement in the
same manner and to the same extent that the Company would be required to perform
if no such succession had taken place.
     3.10 Forum Selection. Any litigation based hereon or arising out of, under
or in connection with this Agreement, shall be brought and maintained
exclusively in the courts of New York County, New York.
     3.11 Counterparts. This Agreement may be executed in counterparts and
multiple originals, each of which shall be deemed to be an original but all of
which together will constitute one and the same instrument.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

-11-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this EMPLOYMENT AGREEMENT to be
executed by its duly authorized representative, and the Executive has signed
this Agreement, all as of the day and year first above written.

            THE ORCHARD ENTERPRISES, INC.
      By:           Name:           Title:        

         
 
 
 
Stanley H. Schneider    

-12-